 


114 HR 1461 IH: DRIVE Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1461 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Massie (for himself, Mr. Amash, Mr. Bridenstine, Mr. Buck, and Mr. Jordan) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal certain provisions of titles 23 and 49, United States Code, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Developing Roadway Infrastructure for a Vibrant Economy Act of 2015 or the DRIVE Act of 2015. 2.FindingsCongress finds the following:
(1)A robust national highway system is critical to the Nation’s economy. (2)Diverting user fees, such as the fuel tax, away from funding projects for the construction of roads, bridges, and other critical national infrastructure has jeopardized the solvency of the Highway Trust Fund.
(3)Projects for the construction of mass transit facilities, bike paths, and other non-highway infrastructure should be funded from revenue sources other than the Highway Trust Fund. 3.Repeal of Mass Transit AccountSection 9503(e)(2) of the Internal Revenue Code of 1986 is amended— 
(1)by inserting , and before October 1, 2015 after March 31, 1983; and (2)by adding at the end the following: 
 
(6)Transfer to Highway AccountOn October 1, 2015, the Secretary shall transfer all amounts in the Mass Transit Account to the Highway Account.. 4.Repeal of transportation alternatives programSection 213 of title 23, United States Code, and the item relating to that section in the analysis for chapter 2 of that title, are repealed.  
5.Repeal of authorizations for pedestrian and bicycle programs 
(a)Repeal of protection of nonmotorized transportation traffic requirementSection 109(m) of title 23, United States Code, is repealed. (b)Definition of transportation alternativesSection 101(a)(29) of title 23, United States Code, is amended to read as follows: 
 
(29)Transportation alternativesThe term transportation alternatives means any of the following activities when carried out as part of any program or project authorized or funded under this title, or as an independent program or project related to surface transportation: (A)Construction, planning, and design of transportation projects to achieve compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). 
(B)Construction, planning, and design of infrastructure-related projects and systems that will provide safe routes for nondrivers, including children, older adults, and individuals with disabilities to access daily needs.. (c)Repeal of bicycle transportation and pedestrian walkways authorizations and requirementsSection 217 of title 23, United States Code, and the item relating to that section in the analysis for chapter 2 of that title, are repealed. 
(d)Planning requirements 
(1)General requirementsSections 134(c)(2) and 135(a)(2) of title 23, United States Code, and sections 5303(c)(2) and 5304(a)(2) of title 49, United States Code, are amended by striking (including accessible pedestrian walkways and bicycle transportation facilities). (2)Participation by interested partiesSections 134(i)(6)(A) and 135(f)(3)(A)(ii) of title 23, United States Code, and sections 5303(i)(6)(A) and 5304(f)(3)(A)(ii) of title 49, United States Code, are amended by striking representatives of users of pedestrian walkways and bicycle transportation facilities,.  
6.Repeal of set-aside requirement for funding of bridges not on Federal-aid highwaysSection 133(g) of title 23, United States Code, is repealed.  7.ApplicabilityThis Act, and the amendments and repeals made by this Act, shall apply to fiscal years beginning after September 30, 2015. 
 
